Citation Nr: 1124462	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1995 to August 2008.  In March 2009, the Department of Veterans Affairs (VA) determined that his period of active service from August 1995 to July 16, 2007, was to be considered honorable for VA compensation purposes and that his period of service from July 17, 2007 to August 7, 2008 was dishonorable for VA compensation purposes.  Thus, the character of discharge for this latter period of service constitutes a bar to VA compensation benefits based on injuries or disabilities originating as a result of that period.  See 38 C.F.R. § 3.12(a) (2010). 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Muskogee, Oklahoma, Regional Office (RO), which denied the Veteran's claims.  The Veteran perfected a timely appeal to that decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  The VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  Furthermore, VA must "also request that the claimant provide any evidence in the claimant's possession that pertains to the claim." 38 U.S.C.A.    § 5103(a); 38 C.F.R. § 3.159(b) (1).

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

The Veteran maintains that he developed hearing loss and tinnitus due to noise exposure in service from working as a sonar technician; he stated that his duties involved listening to white noise static as well as loud marine mammals.  As indicated above, the Veteran is only eligible for VA benefits during his period of active duty from August 1995 to July 2007.  His DD Form 214 reflects that the Veteran's military occupational specialty was a sonar technician.  

His service treatment records are negative for any history, treatment, or diagnosis of a hearing loss disability or tinnitus.  On the contrary, the first documented complaint of or treatment for a hearing impairment was in September 2008, when the Veteran filed his claims for VA benefits.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including his military duties as a sonar technician, would be consistent with exposure to loud noise in service.

The Board acknowledges that the Veteran's service treatment records do not show any hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

There is no opinion of record as to whether the Veteran's current hearing impairment is related to his in-service noise exposure.  In light of the foregoing, an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disabilities and whether such are related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  After examination of the Veteran and review of the record, and accepting the Veteran's reports of noise exposure, the examiner is requested to provide an opinion, with complete rationale, as to the following:

a.  Whether the Veteran currently suffers from a bilateral hearing loss disability;

b.  Whether the Veteran currently suffers from tinnitus; and

c.  Whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability and/or tinnitus is causally related to service or any incident of service, including exposure to noise during the Veteran's period of active service prior to July 16, 2007.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


